Citation Nr: 9902922	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.  This appeal arises from October 1993 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Seattle, Washington, Regional Office.  

In July 1997, a hearing was held in Washington, D.C., before 
the Board of Veterans Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).

In October 1997, the Board of Veterans Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a rating action of the White River Junction, Vermont, Medical 
and Regional Office Center (RO), continued the previous 
50 percent evaluation for anxiety disorder, and again denied 
entitlement to a total disability rating based on individual 
unemployability.


REMAND

The RO informed the veteran that his appeal was being 
certified to the Board in a letter dated in October 1998.  In 
January 1999, the Board received medical records pertinent to 
the appeal.  This evidence was not accompanied by a waiver of 
RO consideration.  Under 38 C.F.R. § 20.1304(c) (1998), such 
evidence must be returned to the RO for review and 
preparation of a supplemental statement of the case unless 
there is a waiver or unless the Board determines that the 
benefit(s) may be granted on appeal without such a referral.  

Review of the medical evidence of record indicates that the 
veterans psychiatric disorder(s) have been variously 
diagnosed over the years, and it is not clear if all of his 
symptoms are part of the service connected disability.  The 
following diagnoses have been made by VA psychiatrists:  in 
1978, mixed psychoneurosis; in 1994, possible early organic 
brain syndrome vs. psychosis, not otherwise specified; in 
1996, anxiety disorder, not otherwise specified.  

In May 1998, the veteran was seen on a fee basis by E.J. 
Wiebe, M.D., in Alberta, Canada.  Dr. Wiebe provided a report 
which included tentative diagnoses of cognitive disorder, not 
otherwise specified, possible psychotic disorder, and 
personality disorder, not otherwise specified.  Dr. Wiebe 
stated that psychological testing should be conducted to 
clarify the veterans proper diagnoses.  In August 1998, the 
veteran was evaluated by Chris Paniak, Ph.D..  This 
evaluation found that the veterans only cognitive impairment 
was on a measure of verbal concept attainment and 
abstraction.  On personality testing, the veteran exhibited 
inappropriate, belligerent, and abrasive behavior, which 
suggested significant problems with depression, anxiety, and 
possibly a paranoid personality disorder.  A letter dated in 
October 1998 from Dr. Wiebe indicated that he would require a 
copy of the August 1998 psychological testing report in order 
to provide a detailed report on the veteran.  

In view of the contradictory findings and diagnoses shown in 
the record, the Board is of the opinion that the entire 
claims folder, including the August 1998 psychological 
testing report and the October 1998 counseling psychologists 
report which was received at the Board in January 1999, 
should be forwarded to Dr. Wiebe for preparation of a final 
report setting forth his conclusions as to the veterans 
proper diagnosis(es), as well as the level of severity of his 
symptoms and the effect of the diagnoses on his social and 
industrial capacity.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  After obtaining the appropriate 
releases from the appellant, the RO 
should forward copies of the August 1998 
psychological testing report and the 
October 1998 psychologists report and a 
copy of this remand to E.J. Wiebe, M.D., 
in Alberta, Canada.  Dr. Wiebe should be 
requested to review these reports and 
prepare a detailed report with an opinion 
as to the veterans proper diagnosis or 
diagnoses.  If there is more than one 
diagnosis, Dr. Wiebe is requested to 
attempt to identify which symptoms are 
attributable to each diagnosis.  
Additional comment is requested regarding 
the nature and severity of each 
identified disorder and its impact on 
the veterans social and industrial 
capacity.  Dr. Wiebe is requested to 
consider the applicable provisions of the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV) 
and provide a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of 
that score.  

2.  The RO should then readjudicate the 
veterans claims for an increased 
evaluation for anxiety disorder and for a 
total disability rating based on 
individual unemployability, based on all 
of the evidence of record, including that 
received at the Board in January 1999.

3.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellants 
claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet.App. 405, 407 (1994).


If an outcome is not favorable to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
